Alternative order of mandamus, directing the appellant, as sheriff of Richmond county, to restore the respondent to his former position of prison guard or to make a return to said order and petition pursuant to article 79 of the Civil Practice Act, reversed on the law and the facts, without costs, and the application denied, without costs. Section 22 of the Civil Service Law affords no protection *794to the petitioner. Prison guards are the agents of the sheriff and subject to summary removal. (Matter of Flaherty v. Milliken, 193 N. Y. 564; Matter of Grifenhagen v. Ordway, 218 id. 451; Matter of O’Brien v. Ordway, Id. 509.) Hagarty, Davis, Johnston, Taylor and Close, JJ., concur.